  Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 1 of 16
Filing # 125028332 E-Filed 04/15/2021 05:31:50 PM



                      IN THE CIRCUIT COURT FOR THE 17th JUDICIAL CIRCUIT
                             IN AND FOR BROWARD COUNTY, FLORIDA

                                                   CASE NO.:

         ROSSMARY DOUGLAS,

                 Plaintiff,

         -vs-

         CAPIO PARTNERS, LLC,

                 Defendant.


                                        CLASS ACTION COMPLAINT

                Plaintiff, Rossmary Douglas (hereinafter "Plaintiff") on behalf of herself and all others

        similarly situated, by and through her attorneys, alleges that the Defendant, Capio Partners, LLC

        ("hereinafter Defendant") violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices

        Act (hereinafter "FDCPA"), which prohibits debt collectors from engaging in abusive, deceptive

        and unfair practices.

                                               INTRODUCTION

                1.      This is a matter of great public importance and involves one of the most important

        metrics in a consumer's life—their credit score. Defendant is a debt collector who collected

        allegedly past due debts and communicates information about those debts to the three major

        credit reporting agencies, Experian, Equifax, and TransUnion. The law, specifically the FDCPA,

        requires that Defendant communicate accurate information to the credit reporting agencies. The

        law also requires that Defendant provide consumers with the opportunity to dispute the validity

        of the debts and, if a debt is disputed, Defendant is to communicate that information to the credit

        reporting agencies. Defendant's failure to accurately communicate the fact that a debt was



        [2102826/1]
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 2 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 3 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 4 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 5 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 6 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 7 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 8 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 9 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 10 of 16




                         i.   Awarding Plaintiff and the Class such other and further relief as the Court

                              may deem just and proper.

                 DEMAND FOR DOCUMENT RETENTION AND PRESERVATION

             Plaintiff and others similarly situated demand that Defendant, and its agents, or anyone

      acting on its behalf, preserve and be immediately restrained from altering, deleting, or destroying

      any documents or records that are described herein and/or that are relevant to this Complaint.

                                     DEMAND FOR TRIAL BY JURY

             Plaintiff demands a trial by jury.

      Dated: April 15, 2021                                 Respectfully submitted,

       ZEBERSKY PAYNE SHAW LEWENZ, LLP                      CONSUMER LAW ORGANIZATION, P.A.
       Attorneys for Plaint and the Putative Class          Attorneys for Plaintiff and the Putative Class
       110 SE 6th Street, Suite 2900                        721 US Highway 1, Suite 201
       Fort Lauderdale, FL 33301                            North Palm Beach, Florida 33408
       Telephone: (954) 989-6333                            Telephone: (561) 822-3446
       Facsimile: (954) 989-7781                            Facsimile: (305) 574-0132
       Primary Email: ishaw@zpllp.com                       E-mail: dennis@cloorg.com

       /s/ Jordan A. Shaw                                   /s/J. Dennis Card Jr.
       JORDAN A. SHAW, ESQ.                                 J. Dennis Card, Jr., Esq.
       Florida Bar No. 111771                               FL Bar No: 0487473
       EDWARD H. ZEBERSKY, ESQ.
       Florida Bar No. 908370
       MARK S. FISTOS, ESQ.
       Florida Bar No. 908370




      [2102826/1]                                      10
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 11 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 12 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 13 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 14 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 15 of 16
Case 0:21-cv-60951-WPD Document 1-1 Entered on FLSD Docket 05/04/2021 Page 16 of 16
